Appeal by the defendants from a judgment of the Supreme Court, Queens County (Roman, J.), dated February 3, 1999, convicting them of grand larceny in the third degree, forgery in the second degree (five counts), criminal possession of a forged instrument in the second degree, and offering a false instrument for filing in the first degree (27 counts), upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendants’ guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.